Supreme Court of Florida
                             ____________

                            No. SC19-1727
                             ____________

                     CRAIG ALAN WALL, SR.,
                           Appellant,

                                 vs.

                          STATE OF FLORIDA,
                               Appellee.

                             May 20, 2021

PER CURIAM.

     Capital Collateral Regional Counsel (CCRC) appeals the circuit

court’s order granting Wall’s motion to dismiss postconviction

counsel and proceedings, filed pursuant to Florida Rule of Criminal

Procedure 3.851. We have jurisdiction. See art. V, § 3(b)(1), Fla.

Const. For the reasons below, we affirm the circuit court’s order

granting Wall’s waiver.

            FACTS AND PROCEDURAL BACKGROUND

     Wall was sentenced to death for the 2010 murders of his

infant son, C.J., and C.J.’s mother, Laura Taft. See Wall v. State,
238 So. 3d 127 (Fla. 2018). In 2015, Wall pleaded no contest to

C.J.’s murder and guilty to Laura’s murder. Wall conducted his

own penalty phase and Spencer hearing with standby counsel

present. 1 Wall was sentenced to death for both murders, and this

Court affirmed his convictions and sentences. See 238 So. 3d at

146.

       In March 2018, CCRC was appointed to represent Wall in

postconviction proceedings. In July 2019, Wall filed a pro se

motion to monitor and remove CCRC counsel Shepherd and, if

denied, to waive postconviction counsel and proceedings. At a

status hearing in August 2019, CCRC counsel Shepherd asked the

postconviction court to appoint two experts to evaluate Wall’s

competency before holding a hearing on the motion. The court

orally denied counsel’s request and set a hearing on Wall’s motion.

       CCRC counsel then filed a written motion to determine Wall’s

competency, seeking the appointment of two experts to conduct an

evaluation. The court denied the motion and conducted the hearing

on Wall’s motion on August 23, 2019.



       1. Spencer v. State, 615 So. 2d 688 (Fla. 1993).


                                  -2-
     At the motion hearing, the postconviction court initially

addressed the first part of Wall’s motion, which sought a Nelson

hearing for the purpose of removing and replacing CCRC counsel

Shepherd. 2 However, the court denied Wall’s request and instead

conducted a Durocher/Faretta colloquy for the purpose of ruling on

Wall’s motion to waive postconviction counsel and proceedings.3

     The court ultimately found that Wall’s waiver of postconviction

counsel and proceedings was knowing, intelligent, and voluntary,

and it orally accepted Wall’s waiver. The court issued a written

order to that effect on September 18, 2019. CCRC now appeals the

circuit court’s order.

                             ANALYSIS

     CCRC argues that the circuit court abused its discretion by

refusing to appoint experts to reevaluate Wall for competency before

ruling on Wall’s waiver, and that the court abused its discretion by

finding that Wall was competent to waive postconviction counsel




     2. Nelson v. State, 274 So. 2d 256 (Fla. 4th DCA 1973).

     3. Durocher v. Singletary, 623 So. 2d 482 (Fla. 1993); Faretta
v. California, 422 U.S. 806 (1975).


                                -3-
and proceedings. CCRC also argues that Wall’s waiver was not

knowing, intelligent, and voluntary. However, we conclude that the

trial court did not abuse its discretion with respect to Wall’s

competency and that Wall’s waiver was knowingly, intelligently, and

voluntarily made.

                           I. Competency

     CCRC asserts that Wall’s disruptive behavior, combined with

an expert’s conclusion that severe mental illness renders Wall

incompetent, established a basis for ordering a new competency

evaluation. The State correctly argues that the circuit court was

not obligated to reevaluate Wall’s competency. We begin by

reviewing relevant background and then turn to our analysis.

     During the pretrial phase, in May 2013, Dr. Jill Poorman

evaluated Wall and deemed him incompetent to proceed. Wall, 238

So. 3d at 141. However, in December 2013, Dr. Poorman

reevaluated Wall and concluded that he was competent to proceed.

Id. The trial court accepted Dr. Poorman’s conclusion. Id.

Dr. Poorman also conducted subsequent evaluations of Wall—

including an evaluation prior to Wall’s pleas in 2015—each

resulting in a conclusion that Wall was competent. Id. On direct


                                 -4-
appeal, this Court rejected Wall’s claim that he was not competent

to plead. Id. at 141-42.

     In 2019, in response to Wall’s motion to waive postconviction

counsel and proceedings, CCRC requested that the postconviction

court appoint experts to evaluate Wall’s competency. At an

August 2, 2019, status hearing, CCRC stated that it had retained a

mental health expert who reviewed Wall’s records and determined

that severe mental illness rendered Wall incompetent. CCRC urged

the court to have Wall evaluated for competency before the waiver

hearing. However, the judge concluded that there was no basis for

a preliminary competency evaluation and that he would determine

at the waiver hearing whether to order a competency evaluation. In

an exchange with CCRC counsel Shepherd at the status hearing,

Judge Federico stated:

           THE COURT: All right. Well, what you’re telling me
     just reinforces what I’ve seen over the past nine years. If
     he is not happy with his lawyers or that the interaction
     with his lawyers, with you, is the same that it’s been over
     the course of the nine years relative to representation,
     interaction without counsel, no matter how good his
     lawyers are or how experienced they are, it’s never
     enough or never good enough in that situation.
           And so this is more of the same from what I can tell
     regarding that. Erratic behavior because he is angry or
     upset at the lawyers or people in general does not


                                -5-
     necessarily lead to competency issues with Mr. Wall.
     He’s a special case, as you’ve found out over the course
     of your representation.
           And I also agree with what the AG said that he’s not
     likely to assist in the evaluation. He wants to get here
     and vent his spleen and tell us what he wants to tell us.
     And I totally agree with what she said that he’s not gonna
     cooperate until he actually has the opportunity to come
     and do that. If I think things have changed relative to his
     and [my] interaction, then I’ll be able to figure that out
     fairly quickly, I believe.

     Subsequently, at the waiver hearing on August 23, 2019, the

postconviction court concluded that no competency evaluation was

required. The exchange between the court and CCRC, with

interjections from Wall, reads in relevant part:

           MS. SHEPHERD [CCRC]: I just—I wanted to
     reiterate our position that if Mr. Wall—you decide he is
     making the decision to waive today, before you render a
     final decision allowing him to do that, that he be
     evaluated by two experts for competency.

          THE COURT: It says if there’s something about this
     hearing that suggests it’s necessary to do that.

          THE DEFENDANT: It says reasonable grounds.

          MS. SHEPHERD [CCRC]: Yes, your Honor. You are
     correct. It is—the rule says if there’s—

          THE COURT: Nothing has changed over eight—

          THE DEFENDANT: No.




                                 -6-
      THE COURT: —I would say eight years that
Mr. Wall has been here. The same affect, the same
interaction, the same level of intelligence, the same
ability to respond, to talk, to communicate. While he can
be vociferous in the way he speaks and a little profane—

     THE DEFENDANT: That was a nice way to say it.

      THE COURT: Thank you. There is nothing that he
is acting like today that isn’t something that I’ve seen
over the years throughout the—

    THE DEFENDANT: It’s based on frustration, your
Honor.

    THE COURT: Throughout the—I understand.
Throughout the—but, again, that shows that he’s
competent—

     MS. SHEPHERD [CCRC]: Your Honor—

      THE COURT: —because he understands what’s
going on. He’s oriented. He knows what the process is.
He’s done the research. He’s thought about it. He’s
come here with a plan. He’s got an idea. I mean, all of
those things are the same that I’ve seen throughout. He
was able to waive—not only able to plead guilty, but he
was able to waive having counsel to represent him and
represent him in the penalty phase, which is even a
higher standard than competence to go to trial if you
have to represent yourself, and he was found to be
competent. The Florida Supreme Court upheld all those
findings.
      So unless there is something different—and,
frankly, I haven’t seen anything different. This is more
the same interaction that we’ve had over the last eight
years throughout this entire process. There is nothing
here to suggest to me that I need to have him evaluated
by experts.


                          -7-
     MS. SHEPHERD [CCRC]: Your Honor, I would argue
that simply because the fact that this is the same
interaction that you’ve been having since the beginning
would indicate that he is incompetent. It’s our position
he was never competent to go pro se and, likely, never
competent to proceed. And he’s manifestly shown that
he has an inability to conduct himself according to
courtroom etiquette, the profanity, interrupting, ranting
about irrelevant—

     THE DEFENDANT: I have a disregard for authority.
That’s all that amounts to.

     MS. SHEPHERD [CCRC]: He’s indicating—

     THE DEFENDANT: That’s not—that’s not—

     THE COURT: Hold on, Mr. Wall.

     MS. SHEPHERD [CCRC]: Further, we do have a
mental health expert that has opined preliminarily that
he may have a mental illness that is preventing him from
being competent. And under Dusky that can qualify.
Your Honor, there is no harm to any of the parties—

     THE DEFENDANT: Yeah, because you know I’m not
going to cooperate. That’s why you’re trying to force it,
because you know and he knows I’m not gonna do it.

     THE COURT: Mr. Wall, please.

      MS. SHEPHERD [CCRC]: There is no harm or
prejudice to any of the parties having him evaluated just
to ensure—this man is making the decision to waive his
ability to challenge his death sentences. This is the
ultimate decision anyone can make in a court of law. He
deserves to be competent during that process.

     THE DEFENDANT: I deserve counsel.


                          -8-
      THE COURT: We agree he deserves—your argument
is with the Supreme Court. They’ve reviewed everything
that happened to this point. They said there was no
error in any of those prior hearings and nothing has
changed.

    THE DEFENDANT: That was the argument on
appeal too, your Honor, and they said nope.

       THE COURT: Can I—can I finish? Okay. All right.
So they said, you know, there was no error, that they
upheld everything that was done, and there’s nothing
that’s changed or nothing that I’ve seen. That’s part of
the reason that I had him here today, because I wanted
to see with my own eyes and hear with my own ears to
make sure that nothing had changed and that he was
still competent and that I didn’t need to do these things
as far as appointing doctors before we went further and
addressed the merits of what he had filed. So that’s part
of why I wanted him here, so I could have this discussion
with him and to make sure that there weren’t any issues
and that nothing had changed and I needed to have him
evaluated further.
       As we’ve talked about, he’s a bright enough fellow.
He understands. He is capable of doing his own
research. He’s advocated for his own positions. That’s
not somebody that doesn’t understand the process or
understand the surroundings around him or understand
what the possible consequences are. In fact, he’s making
an open-eyed decision. Whether you agree with it,
whether you think it’s the best decision or not, he’s
making decisions for himself and he has throughout this
process.
       So, I don’t see anything that’s changed or anything
that requires me to take additional steps. I understand
you’re here to try and protect his interest regardless of
how he feels about you personally, and I appreciate that,
but I don’t really need to—



                           -9-
           THE DEFENDANT: I don’t.

          THE COURT: I know. But I don’t feel any need to
     take any additional steps in that regard. But thank you
     for making the record in that regard. Okay?

     Ensuring a defendant’s competency is a continuing obligation

of the court. See Nowitzke v. State, 572 So. 2d 1346, 1349 (Fla.

1990). “However, only if bona fide doubt is raised as to a

defendant’s mental capacity is the court required to conduct

another competency proceeding.” Hunter v. State, 660 So. 2d 244,

248 (Fla. 1995) (citing Pericola v. State, 499 So. 2d 864, 867 (Fla.

1st DCA 1986)). Moreover, “[a] presumption of competence attaches

from a previous determination of competency to stand trial.” Id.

(citing Durocher, 623 So. 2d at 484 (Fla. 1993)).

     A trial court’s failure to hold a competency hearing is subject

to the abuse of discretion standard. Fowler v. State, 255 So. 2d

513, 514 (Fla. 1971). Similarly, the court’s determination of

competency to waive postconviction counsel and proceedings is

reviewed for an abuse of discretion. Trease v. State, 41 So. 3d 119,

124 (Fla. 2010) (citing Alston v. State, 894 So. 2d 46, 57 (Fla.

2004)). “[T]he relevant test for competency in the context of waiving

collateral counsel and collateral proceedings in Florida is whether


                                - 10 -
the person seeking waiver has the capacity to ‘understand[ ] the

consequences of waiving collateral counsel and proceedings.’ ”

Slawson v. State, 796 So. 2d 491, 502 (Fla. 2001) (alteration in

original) (quoting Durocher, 623 So. 2d at 485)).

     Based on our review of the record, there were no reasonable

grounds for the circuit court—whose observations of Wall remained

consistent over time—to order a new competency evaluation of Wall.

The circuit court did not abuse its discretion by not ordering a

competency evaluation of Wall, nor in concluding that Wall was

competent to waive postconviction counsel and proceedings.

                    II. Validity of Wall’s Waiver

     Having concluded that the circuit court did not err in finding

that Wall was competent to waive postconviction counsel and

proceedings, we now turn to the court’s conclusion that Wall’s

waiver was knowingly, intelligently, and voluntarily entered. “This

Court reviews a trial court’s order finding a voluntary, knowing, and

intelligent waiver of postconviction counsel and proceedings for an

abuse of discretion.” Trease, 41 So. 3d at 124 (citing Alston, 894

So. 2d at 57). The circuit court did not err in finding that Wall’s

waiver was knowing, intelligent, and voluntary.


                                - 11 -
     Wall was advised that he was not entitled to a Nelson hearing

for the purpose of removing CCRC postconviction counsel.

Nonetheless, Wall stated under repeated questioning that he

wanted to dismiss CCRC counsel and that he understood the

implications of his waiver:

          THE COURT: All right. Well, I have to make sure
     that you understand it and that you understand if you’re
     dismissing counsel and you’re giving up all your post-
     conviction proceeding—

           THE DEFENDANT: And, I’m telling you to kill me
     faster. Yes, I understand.

          THE COURT: All right. Then you’re gonna be
     warrant ready; you understand that?

          THE DEFENDANT: Yep.

          THE COURT: All the Governor has to do is sign a
     warrant and then you’re—

          THE DEFENDANT: Oh, no, no, because you just
     skipped over—again, you’re trying to fool her family.
     There is no governor sign a warrant. These people are
     gonna appeal whether I want it or not, just like I
     explained.

The colloquy later continued:

     MS. SHEPHERD [CCRC]: Also—yeah, I just want to make
     it clear he’s not only forfeiting his state proceedings, he’s
     forfeiting his federal proceedings as well. You know, a
     claim of ineffective assistance of post-conviction counsel
     is cognizable in certain circumstances, and he’s going to


                                - 12 -
waive that opportunity. He’s going to waive the federal
courts considering anything. I also want—

     THE COURT: Especially considering the fact that
you really haven’t even filed a claim yet. So he doesn’t
know what your claim would be.

     THE DEFENDANT: Oh, I know. I know.

    THE COURT: —the witnesses you’d call or how you
would litigate that claim.

     THE DEFENDANT: I know it’s not mine.

     THE COURT: So you’re basically giving it up without
even knowing—

     THE DEFENDANT: I know it’s not mine and I know
what she’s been telling me, and it’s not—it’s not worth a
damn, trust me.

     THE COURT: Their point is—

     THE DEFENDANT: She’s already ineffective.

     THE COURT: —it would be smarter to wait to see
what they file—

     THE DEFENDANT: I’m not gonna wait and see and
drag this crap out no more, man.

     THE COURT: All right.

     THE DEFENDANT: I’m done with it.

     THE COURT: I get it.

     MS. SHEPHERD [CCRC]: I also—I want to make
sure that Mr. Wall understands that he’s also waiving the


                            - 13 -
consideration of any future developments in the law that
might apply retroactively to him. So there’s been
situations, for example, with Hurst relief where people
would have been entitled to Hurst relief and not have a
death sentence and they waived their proceedings. He
needs to understand that—

     THE COURT: Yeah, I probably should have said that
too. She’s making a good point, and I probably should
have discussed that. Things may change. They may
throw the statute out. They may change the statute—

      THE DEFENDANT: Why do you think that I asked
you to give me my plea agreement so when they do
change something, I still get killed. Or if I don’t get
killed, I get my trial for my son. You robbed me of that.
Don’t sit here and try to pontificate to me about that rule.
If you didn’t do that, I wouldn’t have to worry about that.
You did that, presented that I didn’t do what I did.

      THE COURT: By waiving this claim now, you’re
giving up the right, if the law does change, to be able to
challenge anything regarding that or to do anything if it
does.

     THE DEFENDANT: Well, hopefully my letters to the
Governor after I’m death eligible will get him to do it
quicker. Maybe a few letters, a couple pictures of my son
and Laura will make him do it faster.

      THE COURT: All right. It appears he understands
that this is a waiver for all time and for all purposes,
which—

     THE DEFENDANT: That way I don’t lose my ability
to do it.

    THE COURT: —I’ve tried to make clear to him.
What else?


                           - 14 -
      MS. SHEPHERD [CCRC]: Substantively, I think
that’s all, your Honor. Of course, I’ll reiterate our
concern about competency just for the record and also
our concern about this waiver being knowing, intelligent,
and voluntary. Once again, I don’t know if it is
considering how much he’s hesitated throughout this
process. I don’t feel any of the answers were
unequivocal—

    THE DEFENDANT: You see any hesitation, your
Honor? I ain’t seen no hesitation.

     THE COURT: Again, for the third time today, it’s an
uncomfortable position, but I find myself agreeing with
Mr. Wall. I don’t see a lot of hesitancy about the
proceedings he’s taken. He hasn’t equivocated and he
hasn’t said that he doesn’t want—

      THE DEFENDANT: I wouldn’t say anger. It’s
frustration that I don’t have any rights.

     THE COURT: Okay.

     THE DEFENDANT: That I’m being tied up.

      THE COURT: But you’re giving up—but the bottom
line is you’re giving up even more of your rights. Because
you’re frustrated you don’t have the rights you want,
you’re giving up mostly—pretty much all the rights you
have left that I can summarize.

      THE DEFENDANT: The only right I want is the right
to get my sentence and to die by electrocution, which
they’re—that’s the only right they’re denying me right
now.

     THE COURT: All right.




                          - 15 -
     THE DEFENDANT: They’re denying me that. That’s
it. Oh, and they didn’t put senior on my last name
because—you said they would, but they said fuck—fuck
Judge Federico.

      THE COURT: Well, you’re putting yourself in the
position that—

    THE DEFENDANT: That’s the only two things that I
wanted. I think I told you that from the beginning.

     THE COURT: I know. But the appeal—

     THE DEFENDANT: Two things, electrocution and
putting senior on my ID card. You couldn’t give me
either one.

     THE COURT: The appeal from this and the
Governor’s warrant is the only thing that’s sitting
between you now and the end, right? You understand
that? Everything else is gone. The 3.851, removing
counsel, coming back later, all of that is done, over.

     THE DEFENDANT: Right.

     THE COURT: They’re fired.

     THE DEFENDANT: Uh-huh.

     THE COURT: And that hearing’s over.

     THE DEFENDANT: Uh-huh.

     THE COURT: Right?

     THE DEFENDANT: Oh, one thing about that,
though, is she’s incorrect. I can file—I should be able to
file—a state habeas corpus has nothing to do with any of
the crap that they’re talking about. Once I file a state


                          - 16 -
     habeas corpus, it goes to the feds. Under federal rules,
     right, the feds are obligated to assign me federal
     postconviction counsel. Once they do that, then them
     people can argue what they want, right?

            THE COURT: You’re done with the—

            THE DEFENDANT: I’m done with the state—

          THE COURT: You’re done with me and you’re done
     with the state court for purposes of challenging any—

            THE DEFENDANT: Post-conviction 3.851 hearings,
     yes.

            THE COURT: Correct.

After a discussion regarding federal postconviction proceedings, the

exchange continued:

            THE COURT: 3.851(i), motion to dismiss counsel
     and post-conviction proceedings. Based on everything
     we’ve discussed today, I’ve tried to go over everything
     with you. She’s added some things. We’ve talked about
     it all. Bottom line, final answer, you want counsel
     dismissed and the post-conviction proceedings
     dismissed. Is that correct?

          THE DEFENDANT: Deal or no deal. You sure you
     want that briefcase, sir? Yeah, I want the brief—I don’t
     want the briefcase, but open it anyway. Yes, I—I—this is
     what I want to do, sir.

          THE COURT: Dismiss counsel and the post-
     conviction proceedings, yes?

            THE DEFENDANT: Yes, sir.



                               - 17 -
           THE COURT: All right. Then I’ll grant Mr. Wall’s
     motion to dismiss counsel and the post-conviction
     proceedings. He understands the consequences. I’ve
     tried to go over them with him. We’ve tried to have—

          THE DEFENDANT: The consequences is death, a
     quicker death, not a slow and dragged out—

           THE COURT: I believe he understands the
     consequences. We’ve had a full discussion of it. The
     lawyers have been here to put on the record what they
     want. He’s heard all of that. I think he’s competent.
     He’s made that decision, and he’s indicated for the record
     his reasons for making that decision. So I’ll grant it as
     his request. All right?

          THE DEFENDANT: Thank you.

          THE COURT: All right. Thank you.

The record conclusively establishes that Wall understood what he

was waiving and the consequences of his waiver. The

postconviction court did not err in concluding that Wall was

competent to waive postconviction counsel and proceedings.




                               - 18 -
                           CONCLUSION

     For the foregoing reasons, we affirm the trial court’s order

granting Wall’s motion to waive postconviction counsel and

proceedings.

     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION
AND, IF FILED, DETERMINED.

An Appeal from the Circuit Court in and for Pinellas County,
    Philip James Federico, Judge – 522010CF003759XXXXNO

Eric Pinkard, Capital Collateral Regional Counsel, Adrienne Joy
Shepherd, Ali A. Shakoor, and Lisa Marie Bort, Assistant Capital
Collateral Regional Counsel, Middle Region, Temple Terrace,
Florida; and Craig Alan Wall, Sr., pro se, Raiford, Florida,

     for Appellant

Ashley Moody, Attorney General, Tallahassee, Florida, and Marilyn
Muir Beccue, Assistant Attorney General, Tampa, Florida,

     for Appellee




                                - 19 -